Case 0:20-cv-61596-RS Document 8 Entered on FLSD Docket 08/19/2020 Page 1 of 1
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No. 0:20-cv-61596-RS

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (I)

This summons for (name of individual and title, if any) DSD APPLICATIONS LLC A REGISTERED AGENT, INC.
was received by me on (date) Aug 11, 2020.

[| I personally served the summons on the individual at (place) on (date)
5 or
[| I left the summons at the individual’s residence or usual place of abode with (name) ,a
person of suitable age and discretion who resides there, on (date) , and mailed a copy

to the individual’s last known address; or

[Xx] I served the summons on (name of individual) Charlotte Banice , who is designated by law to accept service of
process on behalf of (name of organization) DSD APPLICATIONS LLC A REGISTERED AGENT, INC. on
(date) Wed, Aug 12 2020 ; or

[| I returned the summons unexecuted because: ; or
[| Other: or
My fees are $ for travel and $ for services, for a total of $

 

I declare under penalty of perjury that this information is true.

Date: 08/13/2020

U pas
Server's signature

Joanna Webb, Process Server

 

Printed name and title

107 S. West St. Ste. 417, Alexandria, VA 22314

 

Server's address

Additional information regarding attempted service, etc.:

1) Successful Attempt: Aug 12, 2020, 2:27 pm EDT at 8 THE GREEN SUITE A , DOVER , DE 19901 received by Charlotte
Banice . Age: 33; Ethnicity: African American; Gender: Female; Weight: 185; Height: 5'8"; Hair: Black; Eyes: Brown;
Relationship: Intake Manager ;

 

 
